Citation Nr: 0302334	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of a cold injury.

3.  Entitlement to service connection for arthritis, claimed 
as a residual of a cold injury.

4.  Entitlement to service connection for peripheral vascular 
disease, claimed as a residual of a cold injury.

5.  Entitlement to an increased rating from an original grant 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.





REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1955.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2001, the 
Board denied the various claims for service connection 
enumerated above, and remanded to the RO the issue of 
entitlement to an increased rating for PTSD.  By means of an 
Order dated in July 2002, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's October 2001 
decision whereby service connection for those disorders was 
denied, and remanded those issues to the Board for further 
action in accordance with a Joint Motion entered into by VA 
and the veteran through his representative.


REMAND

While the Court was considering the veteran's appeal of the 
Board's October 2001 denial of his claims for service 
connection, the RO was taking action to address the 
development requested by the Board in that decision with 
regard to the veteran's claim for increased compensation for 
PTSD.  He was accorded the requested examination in August 
2002; however, no further action on that issue has been 
undertaken by the RO, and jurisdiction of that issue remains 
with the RO.

In view thereof, the Board finds that the additional 
evidentiary development required by the Joint Motion, through 
the Court's Order, is best achieved through this Remand 
decision, rather than Board development.  Such action ensures 
that jurisdiction on all issues (and the veteran's claims 
folder) remain with one party (the RO), which will enhance 
efficient disposition of these claims.

As noted above, the Joint Motion adopted by the Court 
requires that additional development of the veteran's claims 
for service connection be undertaken.  This case is 
accordingly REMANDED for the following:

1.  The veteran should be accorded 
neurological, orthopedic, and vascular 
examinations, in order to ascertain 
whether peripheral neuropathy, arthritis, 
and/or peripheral vascular disease, 
respectively, is/are currently manifested 
and, if so, whether it is as likely as 
not that these disorders is/are the 
product of cold injury incurred during 
the veteran's period of active service.  
All tests indicated should be 
accomplished at this time.  The veteran's 
claims folder is to be made available to 
the examiners, for their review, prior to 
these examinations.

2.  The veteran should be accorded a 
psychiatric examination in order to 
ascertain whether a major depressive 
disorder is currently manifested, as a 
disorder separate and distinct from the 
veteran's service-connected PTSD.  If 
such a disorder is diagnosed as separate 
and distinct from PTSD, the examiner 
should identify the nature and severity 
of those symptoms of major depressive 
disorder that are separate and distinct 
from PTSD.  The examiner should also 
furnish an opinion as to whether this 
disorder is the product of a post-service 
accident, or is as likely as not related 
to the veteran's period of active 
service.  The veteran's claims folder is 
to be made available to the examiner, for 
his or her review, prior to this 
examination.


3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for a major depressive 
disorder, peripheral neuropathy as a 
residual of a cold injury, arthritis as a 
residual of a cold injury, and/or 
peripheral vascular disease as a residual 
of a cold injury, can now be granted.  

4.  The RO should also review the 
veteran's claim for an increased rating 
from an original grant of service 
connection for PTSD, based on evidence to 
include the report of the August 2002 VA 
examination.  The RO's review should 
consider the possibility of "staged" 
ratings in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).

5.  If the above decisions remain in 
whole or in part adverse to the veteran, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) that sets 
forth discussion of all pertinent 
evidence and the relationship thereto to 
the applicable statutory and regulatory 
standards.  This SSOC should also set 
forth the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.

6.  Following completion of the above, 
the case should be returned to the Board 
for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure that such development, and concomitant due process 
matters, are handled in the most efficient and appropriate 
manner.  No inference is to be made by the veteran as to the 
final disposition of these claims.



		
	C. P. Russell
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




